Cochran, J.,
delivered the.opinion-of this Court:
This is an appeal from a judgment obtained in a suit at law, brought to recover taxes assessed on mortgages of property in the city of Baltimore, made to the appellant as trustee of the estate of Joseph Thornburg, deceased. At the time of the assessment and institution of the suit, the appellant was a resident of Howard county, the cestui que trusts being, at the same time, residents of Baltimore city, and the question as to the liability of the appellant for the taxes assessed,-is the only one jircsented.
We are not aware that the Acts of Assembly, regulating the imposition and collection of taxes, have effected any modification of the rules of law, which otherwise must govern the determination of this question. The appellee, in resorting to its remedy at law, assumes that the taxes assessed constitute a legal cause of action, and that the appellant, as the holder of the legal title of the property *21upon which the assessment was made, ife liable for its satisfaction. That taxes assessed upon a trust estate, constitute a legal cause of action against the holder of the legal title, we do not doubt, for at law the legal estate in the hands of a trustee, has the legal incidents and obligations of an absolute title, subject only to the claims in equity of the cestui que trust.. Crabb on Real Property, 55 Law Lib., 399; 97 Law Lib., 257. Willis on Trustees, 10 Law Lib., 21 72, 83. Denton vs. Denton, 17 Md. Rep., 403.
In this case, the appellant was the holder of the legal estate, upon the vahinihn of which the taxes sought to be recovered wer< i i n;- -u Í, mi'! upon our construction of the 13th Art. o'" t’. ihg’rs, as well as upon the general rule stated, he was í'ic proper person to be assessed for their payment: The declaration in that Art. of the duty or obligation of every person holding property in the State to contribute his proportion of public taxes, according to his actual worth in real or personal property, must be understood as intending and meaning a legal obligation to contribute to the public taxes, according to actual worth, and in that sense, the obligation for the payment of taxes falls upon the trustee ox holder -of the naked legal' title. Upon this construction, the obligation of one entitled to the .beneficial interest of property held by a trustee, to contribute to the public taxes, according to actual worth,, is none the less satisfied, for in such a case the assessment of the tax to the holder of the legal estate, through him, reaches and fastens upon the interest of the beneficial owner. In our opinion, a like construction should be-given to the provisions of the Acts of 1841, ch. 23, 1847, ch. 246, and 1852, ch. 327, requiring all property owned by persons residents of this State, and not permanently located elsewhere within the State, to be valued to the owner in the county, district or city wherein he or she may reside, or, in other words, that these provisions contemplate and *22■ mean the holding or ownership of the legal estate of the _ property to be valued, without regard to the ownership of the equitable title or use. Adopting this view, we have then to ascertain the location of the property for which the. taxes claimed were assessed, in order to dispose of the question presented. Upon the principle that the possession of personalty follows the person owning the legal title, the mortgages, on the valuation of which the assessment of the taxes-in this case was made, so far as they could be made the basis of an assessment, were beyond the jurisdiction of the appellee. The assessment, in such cases, is made upon the amount of the mortgage debt, and not upon the value of the property mortgaged to secure it, As the basis of the assessment is the amount of the debtor’s obligation to the creditor, the recording of a mortgage in another county or district than that .of the creditor’s residence, collaterally securing its satisfaction, cannot have the effect of locating the debt where the mortgage is recorded.
(Decided October 27th, 1862.)
We think the taxes, sought to be recovered in this case, were assessed without authority, and therefore reverse the judgment.

Judgment reversed.